

114 S1268 PCS: Trade Adjustment Assistance Reauthorization Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 75114th CONGRESS1st SessionS. 1268IN THE SENATE OF THE UNITED STATESMay 11, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo extend the trade adjustment assistance program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trade Adjustment Assistance Reauthorization Act of 2015. 2.Application of provisions relating to trade adjustment assistance (a)Repeal of snapbackSection 233 of the Trade Adjustment Assistance Extension Act of 2011 (Public Law 112–40; 125 Stat. 416) is repealed.
 (b)Applicability of certain provisionsExcept as otherwise provided in this Act, the provisions of chapters 2 through 6 of title II of the Trade Act of 1974, as in effect on December 31, 2013, and as amended by this Act, shall—
 (1)take effect on the date of the enactment of this Act; and (2)apply to petitions for certification filed under chapter 2, 3, or 6 of title II of the Trade Act of 1974 on or after such date of enactment.
 (c)ReferencesExcept as otherwise provided in this Act, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision of chapters 2 through 6 of title II of the Trade Act of 1974, the reference shall be considered to be made to a provision of any such chapter, as in effect on December 31, 2013.
			3.Extension of trade adjustment assistance program
 (a)Extension of termination provisionsSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking December 31, 2013 each place it appears and inserting June 30, 2021. (b)Training fundsSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended by striking shall not exceed and all that follows and inserting shall not exceed $450,000,000 for each of fiscal years 2015 through 2021..
 (c)Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking December 31, 2013 and inserting June 30, 2021. (d)Authorizations of appropriations (1)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking December 31, 2013 and inserting June 30, 2021.
 (2)Trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended by striking fiscal years 2012 and 2013 and all that follows through December 31, 2013 and inserting fiscal years 2015 through 2021. (3)Trade adjustment assistance for farmersSection 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking fiscal years 2012 and 2013 and all that follows through December 31, 2013 and inserting fiscal years 2015 through 2021.
				4.Performance measurement and reporting
 (a)Performance measuresSection 239(j) of the Trade Act of 1974 (19 U.S.C. 2311(j)) is amended— (1)in the subsection heading, by striking Data reporting and inserting Performance measures;
 (2)in paragraph (1)— (A)in the matter preceding subparagraph (A)—
 (i)by striking a quarterly and inserting an annual; and (ii)by striking data and inserting measures;
 (B)in subparagraph (A), by striking core and inserting primary; and (C)in subparagraph (C), by inserting that promote efficiency and effectiveness after assistance program;
 (3)in paragraph (2)— (A)in the paragraph heading, by striking Core indicators described and inserting Indicators of performance; and
 (B)by striking subparagraph (A) and inserting the following:  (A)Primary indicators of performance described (i)In generalThe primary indicators of performance referred to in paragraph (1)(A) shall consist of—
 (I)the percentage and number of workers who received benefits under the trade adjustment assistance program who are in unsubsidized employment during the second calendar quarter after exit from the program;
 (II)the percentage and number of workers who received benefits under the trade adjustment assistance program and who are in unsubsidized employment during the fourth calendar quarter after exit from the program;
 (III)the median earnings of workers described in subclause (I); (IV)the percentage and number of workers who received benefits under the trade adjustment assistance program who, subject to clause (ii), obtain a recognized postsecondary credential or a secondary school diploma or its recognized equivalent, during participation in the program or within one year after exit from the program; and
 (V)the percentage and number of workers who received benefits under the trade adjustment assistance program who, during a year while receiving such benefits, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable gains in skills toward such a credential or employment.
 (ii)Indicator relating to credentialFor purposes of clause (i)(IV), a worker who received benefits under the trade adjustment assistance program who obtained a secondary school diploma or its recognized equivalent shall be included in the percentage counted for purposes of that clause only if the worker, in addition to obtaining such a diploma or its recognized equivalent, has obtained or retained employment or is in an education or training program leading to a recognized postsecondary credential within one year after exit from the program.;
 (4)in paragraph (3)— (A)in the paragraph heading, by striking data and inserting measures;
 (B)by striking quarterly and inserting annual; and (C)by striking data and inserting measures; and
 (5)by adding at the end the following:  (4)Accessibility of State performance reportsThe Secretary shall, on an annual basis, make available (including by electronic means), in an easily understandable format, the reports of cooperating States or cooperating State agencies required by paragraph (1) and the information contained in those reports..
 (b)Collection and publication of dataSection 249B of the Trade Act of 1974 (19 U.S.C. 2323) is amended— (1)in subsection (b)—
 (A)in paragraph (3)— (i)in subparagraph (A), by striking enrolled in and inserting who received;
 (ii)in subparagraph (B)— (I)by striking complete and inserting exited; and
 (II)by striking who were enrolled in and inserting , including who received; (iii)in subparagraph (E), by striking complete and inserting exited;
 (iv)in subparagraph (F), by striking complete and inserting exit; and (v)by adding at the end the following:
							
 (G)The average cost per worker of receiving training approved under section 236. (H)The percentage of workers who received training approved under section 236 and obtained unsubsidized employment in a field related to that training.; and
 (B)in paragraph (4)— (i)in subparagraphs (A) and (B), by striking quarterly each place it appears and inserting annual; and
 (ii)by striking subparagraph (C) and inserting the following:  (C)The median earnings of workers described in section 239(j)(2)(A)(i)(III) during the second calendar quarter after exit from the program, expressed as a percentage of the median earnings of such workers before the calendar quarter in which such workers began receiving benefits under this chapter.; and
 (2)in subsection (e)— (A)in paragraph (1)—
 (i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (ii)by inserting after subparagraph (A) the following:
							
 (B)the reports required under section 239(j);; and (B)in paragraph (2), by striking a quarterly and inserting an annual.
 (c)Recognized postsecondary credential definedSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended by adding at the end the following:
				
 (19)The term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a certificate of completion of an apprenticeship, a license recognized by a State or the Federal Government, or an associate or baccalaureate degree..
			5.Applicability of trade adjustment assistance provisions
			(a)Trade adjustment assistance for workers
				(1)Petitions filed on or after January 1, 2014, and before date of enactment
					(A)Certifications of workers not certified before date of enactment
 (i)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Labor has not made a determination with respect to whether to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in clause (iii), the Secretary shall make that determination based on the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment.
 (ii)Reconsideration of denials of certificationsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in clause (iii), the Secretary shall—
 (I)reconsider that determination; and (II)if the group of workers meets the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment, certify the group of workers as eligible to apply for adjustment assistance.
 (iii)Petition describedA petition described in this clause is a petition for a certification of eligibility for a group of workers filed under section 221 of the Trade Act of 1974 on or after January 1, 2014, and before the date of the enactment of this Act.
						(B)Eligibility for benefits
 (i)In generalExcept as provided in clause (ii), a worker certified as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in subparagraph (A)(iii) shall be eligible, on and after the date that is 90 days after the date of the enactment of this Act, to receive benefits only under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on such date of enactment.
 (ii)Computation of maximum benefitsBenefits received by a worker described in clause (i) under chapter 2 of title II of the Trade Act of 1974 before the date of the enactment of this Act shall be included in any determination of the maximum benefits for which the worker is eligible under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act.
 (2)Petitions filed before January 1, 2014A worker certified as eligible to apply for adjustment assistance pursuant to a petition filed under section 221 of the Trade Act of 1974 on or before December 31, 2013, shall continue to be eligible to apply for and receive benefits under the provisions of chapter 2 of title II of such Act, as in effect on December 31, 2013.
 (3)Qualifying separations with respect to petitions filed within 90 days of date of enactmentSection 223(b) of the Trade Act of 1974, as in effect on the date of the enactment of this Act, shall be applied and administered by substituting before January 1, 2014 for more than one year before the date of the petition on which such certification was granted for purposes of determining whether a worker is eligible to apply for adjustment assistance pursuant to a petition filed under section 221 of the Trade Act of 1974 on or after the date of the enactment of this Act and on or before the date that is 90 days after such date of enactment.
				(b)Trade adjustment assistance for firms
				(1)Certification of firms not certified before date of enactment
 (A)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Commerce has not made a determination with respect to whether to certify a firm as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall make that determination based on the requirements of section 251 of the Trade Act of 1974, as in effect on such date of enactment.
 (B)Reconsideration of denial of certain petitionsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a firm as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall—
 (i)reconsider that determination; and (ii)if the firm meets the requirements of section 251 of the Trade Act of 1974, as in effect on such date of enactment, certify the firm as eligible to apply for adjustment assistance.
 (C)Petition describedA petition described in this subparagraph is a petition for a certification of eligibility filed by a firm or its representative under section 251 of the Trade Act of 1974 on or after January 1, 2014, and before the date of the enactment of this Act.
					(2)Certification of firms that did not submit petitions between January 1, 2014, and date of enactment
 (A)In generalThe Secretary of Commerce shall certify a firm described in subparagraph (B) as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974, as in effect on the date of the enactment of this Act, if the firm or its representative files a petition for a certification of eligibility under section 251 of the Trade Act of 1974 not later than 90 days after such date of enactment.
 (B)Firm describedA firm described in this subparagraph is a firm that the Secretary determines would have been certified as eligible to apply for adjustment assistance if—
 (i)the firm or its representative had filed a petition for a certification of eligibility under section 251 of the Trade Act of 1974 on a date during the period beginning on January 1, 2014, and ending on the day before the date of the enactment of this Act; and
 (ii)the provisions of chapter 3 of title II of the Trade Act of 1974, as in effect on such date of enactment, had been in effect on that date during the period described in clause (i).
						6.Sunset provisions
 (a)Application of prior lawSubject to subsection (b), beginning on July 1, 2021, the provisions of chapters 2, 3, 5, and 6 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), as in effect on January 1, 2014, shall be in effect and apply, except that in applying and administering such chapters—
 (1)paragraph (1) of section 231(c) of that Act shall be applied and administered as if subparagraphs (A), (B), and (C) of that paragraph were not in effect;
 (2)section 233 of that Act shall be applied and administered— (A)in subsection (a)—
 (i)in paragraph (2), by substituting 104-week period for 104-week period and all that follows through 130-week period); and (ii)in paragraph (3)—
 (I)in the matter preceding subparagraph (A), by substituting 65 for 52; and (II)by substituting 78-week period for 52-week period each place it appears; and
 (B)by applying and administering subsection (g) as if it read as follows:  (g)Payment of trade readjustment allowances To complete trainingNotwithstanding any other provision of this section, in order to assist an adversely affected worker to complete training approved for the worker under section 236 that leads to the completion of a degree or industry-recognized credential, payments may be made as trade readjustment allowances for not more than 13 weeks within such period of eligibility as the Secretary may prescribe to account for a break in training or for justifiable cause that follows the last week for which the worker is otherwise entitled to a trade readjustment allowance under this chapter if—
 (1)payment of the trade readjustment allowance for not more than 13 weeks is necessary for the worker to complete the training;
 (2)the worker participates in training in each such week; and (3)the worker—
 (A)has substantially met the performance benchmarks established as part of the training approved for the worker;
 (B)is expected to continue to make progress toward the completion of the training; and (C)will complete the training during that period of eligibility.;
 (3)section 245(a) of that Act shall be applied and administered by substituting June 30, 2022 for December 31, 2007; (4)section 246(b)(1) of that Act shall be applied and administered by substituting June 30, 2022 for the date that is 5 years and all that follows through State;
 (5)section 256(b) of that Act shall be applied and administered by substituting the 1-year period beginning on July 1, 2021 for each of fiscal years 2003 through 2007, and $4,000,000 for the 3-month period beginning on October 1, 2007;
 (6)section 298(a) of that Act shall be applied and administered by substituting the 1-year period beginning on July 1, 2021 for each of the fiscal years and all that follows through October 1, 2007; and (7)section 285 of that Act shall be applied and administered—
 (A)in subsection (a), by substituting June 30, 2022 for December 31, 2007 each place it appears; and (B)by applying and administering subsection (b) as if it read as follows:
						
							(b)Other assistance
								(1)Assistance for firms
 (A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 3 after June 30, 2022.
 (B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 3 pursuant to a petition filed under section 251 on or before June 30, 2022, may be provided—
 (i)to the extent funds are available pursuant to such chapter for such purpose; and (ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance.
										(2)Farmers
 (A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 6 after June 30, 2022.
 (B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 6 on or before June 30, 2022, may be provided—
 (i)to the extent funds are available pursuant to such chapter for such purpose; and (ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance..
 (b)ExceptionsThe provisions of chapters 2, 3, 5, and 6 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act, shall continue to apply on and after July 1, 2021, with respect to—
 (1)workers certified as eligible for trade adjustment assistance benefits under chapter 2 of title II of that Act pursuant to petitions filed under section 221 of that Act before July 1, 2021;
 (2)firms certified as eligible for technical assistance or grants under chapter 3 of title II of that Act pursuant to petitions filed under section 251 of that Act before July 1, 2021; and
 (3)agricultural commodity producers certified as eligible for technical or financial assistance under chapter 6 of title II of that Act pursuant to petitions filed under section 292 of that Act before July 1, 2021.
				7.Extension and modification of Health Coverage Tax Credit
 (a)ExtensionSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2014 and inserting before January 1, 2020. (b)Coordination with credit for coverage under a qualified health plan Subsection (g) of section 35 of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating paragraph (11) as paragraph (13), and (2)by inserting after paragraph (10) the following new paragraphs:
					
						(11)Election
 (A)In generalThis section shall not apply to any taxpayer for any eligible coverage month unless such taxpayer elects the application of this section for such month.
 (B)Timing and applicability of electionExcept as the Secretary may provide— (i)an election to have this section apply for any eligible coverage month in a taxable year shall be made not later than the due date (including extensions) for the return of tax for the taxable year, and
 (ii)any election for this section to apply for an eligible coverage month shall apply for all subsequent eligible coverage months in the taxable year and, once made, shall be irrevocable with respect to such months.
								(12)Coordination with premium tax credit
 (A)In generalAn eligible coverage month to which the election under paragraph (11) applies shall not be treated as a coverage month (as defined in section 36B(c)(2)) for purposes of section 36B with respect to the taxpayer.
 (B)Coordination with advance payments of premium tax creditIn the case of a taxpayer who makes the election under paragraph (11) with respect to any eligible coverage month in a taxable year or on behalf of whom any advance payment is made under section 7527 with respect to any month in such taxable year—
 (i)the tax imposed by this chapter for the taxable year shall be increased by the excess, if any, of—
 (I)the sum of any advance payments made on behalf of the taxpayer under section 1412 of the Patient Protection and Affordable Care Act and section 7527 for months during such taxable year, over
 (II)the sum of the credits allowed under this section (determined without regard to paragraph (1)) and section 36B (determined without regard to subsection (f)(1) thereof) for such taxable year, and
 (ii)section 36B(f)(2) shall not apply with respect to such taxpayer for such taxable year, except that if such taxpayer received any advance payments under section 7527 for any month in such taxable year and is later allowed a credit under section 36B for such taxable year, then section 36B(f)(2)(B) shall be applied by substituting the amount determined under clause (i) for the amount determined under section 36B(f)(2)(A)..
				(c)Extension of advance payment program
 (1)In generalSubsection (a) of section 7527 of the Internal Revenue Code of 1986 is amended by striking August 1, 2003 and inserting the date that is 1 year after the date of the enactment of the Trade Adjustment Assistance Reauthorization Act of 2015. (2)Conforming amendmentParagraph (1) of section 7527(e) of such Code is amended by striking occurring and all that follows and inserting “occurring—
					
 (A)after the date that is 1 year after the date of the enactment of the Trade Adjustment Assistance Reauthorization Act of 2015, and (B)prior to the first month for which an advance payment is made on behalf of such individual under subsection (a)..
				(d)Individual insurance treated as qualified health insurance without regard to enrollment date
 (1)In generalSubparagraph (J) of section 35(e)(1) of the Internal Revenue Code of 1986 is amended by striking insurance if the eligible individual and all that follows through For purposes of and inserting insurance. For purposes of. (2)Special ruleSubparagraph (J) of section 35(e)(1) of such Code, as amended by paragraph (1), is amended by striking insurance. and inserting insurance (other than coverage enrolled in through an Exchange established under the Patient Protection and Affordable Care Act)..
 (e)Conforming amendmentSubsection (m) of section 6501 of the Internal Revenue Code of 1986 is amended by inserting , 35(g)(11) after 30D(e)(4). (f)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to coverage months in taxable years beginning after December 31, 2013.
 (2)Plans available on individual market for use of tax creditThe amendment made by subsection (d)(2) shall apply to coverage months in taxable years beginning after December 31, 2015.
				(3)Transition rule
 Notwithstanding section 35(g)(11)(B)(i) of the Internal Revenue Code of 1986 (as added by this Act), an election to apply section 35 of such Code to an eligible coverage month (as defined in section 35(b) of such Code) (and not to claim the credit under section 36B of such Code with respect to such month) in a taxable year beginning after December 31, 2013, and before the date of the enactment of this Act—
 (A)may be made at any time on or after such date of enactment and before the expiration of the 3-year period of limitation prescribed in section 6511(a) with respect to such taxable year; and
 (B)may be made on an amended return. (g)Agency outreachAs soon as possible after the date of the enactment of this Act, the Secretaries of the Treasury, Health and Human Services, and Labor (or such Secretaries' delegates) and the Director of the Pension Benefit Guaranty Corporation (or the Director's delegate) shall carry out programs of public outreach, including on the Internet, to inform potential eligible individuals (as defined in section 35(c)(1) of the Internal Revenue Code of 1986) of the extension of the credit under section 35 of the Internal Revenue Code of 1986 and the availability of the election to claim such credit retroactively for coverage months beginning after December 31, 2013.
			8.Customs user fees
 (a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended—
 (1)in subparagraph (B)(i), by striking September 30, 2024 and inserting September 30, 2025; and (2)by adding at the end the following:
					
 (D)Fees may be charged under paragraphs (9) and (10) of subsection (a) during the period beginning on July 29, 2025, and ending on September 30, 2025..
 (b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 125 Stat. 460) is amended by adding at the end the following:
				
 (c)Further additional periodFor the period beginning on July 15, 2025, and ending on September 30, 2025, section 13031(a)(9) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(9)) shall be applied and administered—
 (1)in subparagraph (A), by substituting 0.3464 for 0.21; and (2)in subparagraph (B)(i), by substituting 0.3464 for 0.21..
			9.Child tax credit not refundable for taxpayers electing to exclude foreign earned income from tax
			(a)In
 generalSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Exception for taxpayers excluding foreign earned incomeParagraph (1) shall not apply to any taxpayer for any taxable year if such taxpayer elects to exclude any amount from gross income under section 911 for such taxable year.
					.
			(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
 10.Time for payment of corporate estimated taxesNotwithstanding section 6655 of the Internal Revenue Code of 1986, in the case of a corporation with assets of not less than $1,000,000,000 (determined as of the end of the preceding taxable year)—
 (1)the amount of any required installment of corporate estimated tax which is otherwise due in July, August, or September of 2020 shall be increased by 2.75 percent of such amount (determined without regard to any increase in such amount not contained in such Code); and
 (2)the amount of the next required installment after an installment referred to in paragraph (1) shall be appropriately reduced to reflect the amount of the increase by reason of such paragraph.
			11.Coverage and payment for renal dialysis services for individuals with acute kidney injury
 (a)CoverageSection 1861(s)(2)(F) of the Social Security Act (42 U.S.C. 1395x(s)(2)(F)) is amended by inserting before the semicolon the following: , including such renal dialysis services furnished on or after January 1, 2017, by a renal dialysis facility or provider of services paid under section 1881(b)(14) to an individual with acute kidney injury (as defined in section 1834(r)(2)).
 (b)PaymentSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
				
					(r)Payment for renal dialysis services for individuals with acute kidney injury
 (1)Payment rateIn the case of renal dialysis services (as defined in subparagraph (B) of section 1881(b)(14)) furnished under this part by a renal dialysis facility or provider of services paid under such section during a year (beginning with 2017) to an individual with acute kidney injury (as defined in paragraph (2)), the amount of payment under this part for such services shall be the base rate for renal dialysis services determined for such year under such section, as adjusted by any applicable geographic adjustment factor applied under subparagraph (D)(iv)(II) of such section and may be adjusted by the Secretary (on a budget neutral basis for payments under this paragraph) by any other adjustment factor under subparagraph (D) of such section.
 (2)Individual with acute kidney injury definedIn this subsection, the term individual with acute kidney injury means an individual who has acute loss of renal function and does not receive renal dialysis services for which payment is made under section 1881(b)(14)..
 12.Modification of the Medicare sequester for fiscal year 2024Section 251A(6)(D)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)(D)(ii)) is amended by striking 0.0 percent and inserting 0.25 percent.May 11, 2015Read twice and placed on the calendar